Order, Supreme Court, New York County (Jane S. Solomon, J.), entered November 9, 2005, which, in an action to recover, inter alia, prevailing wages pursuant to various public works contracts or subcontracts entered into by defendant Kel-Tech, insofar as appealed from, denied plaintiffs construction workers’ motion to certify certain subclasses and to amend the complaint so as to add certain individuals as plaintiffs and designate them as class representatives, unanimously affirmed, with costs.
Subclass certification was properly denied as to certain of the projects for failure to show either that defendant Kel-Tech performed any work thereon, or that the named plaintiffs performed any work thereon, or that an agreement exists requiring Kel-Tech to pay prevailing wages (CPLR 901 [a] [2], [3]). The motion to amend the complaint was properly denied for failure to show that the individuals in question would fairly and adequately protect the interests of the excluded putative subclasses (CPLR 901 [a] [4]). We have considered plaintiffs’ other arguments and find them unavailing. Concur—Andrias, J.E, Marlow, Nardelli, Williams and Sweeny, JJ.